TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-17-00566-CV


                                   Ex parte City of El Paso


    FROM THE 250TH DISTRICT COURT OF TRAVIS COUNTY, NO. D-1-GN-17-001888
          THE HONORABLE AMY CLARK MEACHUM, JUDGE PRESIDING



                                          ORDER


PER CURIAM

              Appellees’ briefs were originally due December 20, 2017. On counsel’s motions,

the time for filing was extended to January 19, 2018. Counsel for certain appellees, Max

Grossman, Antonia Flores Morales, Candelaria Garcia, Emily Saenz Gardea, and Olga Lopez

have now filed a third motion, requesting that the Court extend the time for filing appellees’

briefs. We grant the motion for extension of time and order appellees Max Grossman, Antonia

Flores Morales, Candelaria Garcia, Emily Saenz Gardea, and Olga Lopez to file their briefs no

later than February 20, 2018. No further extension of time will be granted and failure to comply

with this order will result in the case being submitted to this Court on the appellants’ briefs

alone.

              It is ordered on January 18, 2018.



Before Chief Justice Rose, Justices Field and Goodwin